DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of updating the first paragraph of the Specification with US Patent No. 10,622,221 issued from the parent application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2, 5-7, 9 and 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,622,221 (hereinafter ‘221) in view of Lansalot-Matras et al. (US2018/0327913, hereinafter ‘913).
Regarding claim 1, ‘221 claims a substrate processing method comprising: providing a substrate comprising an oxidized metal layer in a processing chamber with a processing volume (claim 14); exposing the substrate to a metal halide to remove a portion of the oxidized metal layer and produce an etch residue (claim 14); and exposing the substrate to a reductant to remove the etch residue (claim 14).  ‘221 does not claim that the providing a substrate comprising an oxidized metal layer comprises oxidizing a metal layer within a feature in a substrate to produce an oxidized metal layer, the feature lined with a barrier layer.  However, ‘913 teaches a method for removing a metal (W) layer with a barrier layer (TiN) by oxidizing a metal layer within a 
Regarding claim 2, ‘221 claims wherein an average oxidation state of the oxidized metal layer is less than an average oxidation state of a stoichiometric metal oxide (claim 16).
Regarding claim 5, ‘221 claims wherein the oxidized metal layer and the metal halide comprise the same metal species (claims 17-18).
Regarding claim 6, ‘221 claims wherein the metal layer comprises W (claim 17).
Regarding claim 11, ‘221 claims wherein the reductant comprises one or more of H2, B2H6 or BC13 (claim 19).
Regarding claim 7, ‘913 discloses wherein the feature is lined with a barrier layer (Fig. 9a).
Regarding claim 9, ‘913 discloses wherein the barrier layer comprises TiN (Fig. 9a).
Regarding claim 12, ‘221 claims repeating the exposure to the metal halide and exposure to the reductant (claim 14).

Regarding claim 14, ‘221 claims a substrate processing method comprising:(A) providing a substrate comprising an oxidized metal layer in a processing chamber with a processing volume (claim 14); (B) exposing the substrate to a metal halide to remove a portion of the oxidized metal layer and produce an etch residue (claim 14); (C) exposing the substrate to a reductant to remove the etch residue (claim 14); and (D) repeating (B) and (C) until a predetermined thickness of the oxidized metal layer has been removed (claim 14).  ‘221 does not claim that the providing a substrate comprising an oxidized metal layer comprises oxidizing a metal layer within a feature of a substrate in a processing chamber with a processing volume to form an oxidized metal layer within the feature.  However, ‘913 teaches a method for removing a metal (W) layer by oxidizing a metal layer within a feature of a substrate in a processing chamber with a processing volume to form an oxidized metal layer within the feature (Figs. 8 and 9a, paragraph 0290), followed by exposing the substrate to a metal halide to remove a portion of the oxidized metal layer (Fig. 8 and paragraph 0293).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to include a step of oxidizing a metal layer within a feature in a substrate to produce an oxidized metal layer in the method as claimed in ‘221, in order to apply the method to remove a metal layer, with a reasonable expectation of success.

Regarding claim 16, ‘221 claims wherein an average oxidation state of the oxidized metal layer is less than an average oxidation state of a stoichiometric metal oxide (claim 16).
Regarding claim 17, ‘913 discloses wherein the feature is lined with a barrier layer (Fig. 9a).
Regarding claim 18, ‘221 claims wherein the metal halide comprises one or more of WF6 or WC15 (claim 18).
Regarding claim 19, ‘221 claims wherein the reductant comprises one or more of H2, B2H6 or BC13 (claim 19).
Regarding claim 20, ‘221 claims a substrate processing method comprising:(A) providing a substrate comprising a WO3 layer in a processing chamber with a processing volume (claim 20); (B) exposing the substrate to a etchant to remove a portion of the WO3 layer and produce an etch residue (claim 20); (C) purging the processing volume with an inert gas (claim 20); (D) exposing the substrate to a reductant comprising H2 to remove the etch residue removed (claim 20); (E) purging the processing volume with an inert gas (claim 20); and (F) repeating (B) through (E) until a predetermined thickness of the WO3 layer has been removed (claim 20).  ‘221 does not claim that the providing a substrate comprising a WO3 layer comprises oxidizing a tungsten layer on a substrate within a processing chamber with a processing volume to form a WO3 layer.  However, ‘913 teaches a method for removing a tungsten (W) layer 3 layer (Figs. 8 and 9a, paragraph 0290), followed by exposing the substrate to a metal halide to remove a portion of the oxidized metal layer (Fig. 8 and paragraph 0293).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to include a step of oxidizing a tungsten layer on a substrate within a processing chamber with a processing volume to form a WO3 layer in the method as claimed in ‘221, in order to apply the method to remove a tungsten layer, with a reasonable expectation of success.

Allowable Subject Matter
Claims 1-2, 5-7, 9 and 11-20 would be allowable if the obviousness-type double patenting rejections as set forth in this Office action are overcome.
Claims 3, 4, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the closest cited prior art of record, Lansalot-Matras et al. (US2018/0327913, hereinafter ‘913), discloses a substrate processing method (abstract) comprising: oxidizing a metal layer within a feature in a substrate to produce an oxidized metal layer, the feature lined with a barrier layer (Figs. 8 and 9a, paragraph 0290); exposing the substrate comprising the oxidized metal layer to a metal halide to etch a portion of the oxidized metal layer (Fig. 8 and paragraph 0293).  However, ‘913 
Regarding claims 2-13, they are dependent from claim 1.
Regarding claim 14, the closest cited prior art of record, Lansalot-Matras et al. (US20180327913, hereinafter ‘913), discloses a substrate processing method (abstract) comprising: (A) oxidizing a metal layer within a feature of a substrate in a processing chamber with a processing volume to form an oxidized metal layer within the feature (Figs. 8 and 9a, paragraph 0290); (B) exposing the substrate to a metal halide to remove a portion of the oxidized metal layer (Fig. 8 and paragraph 0293).  However, ‘913 does not require exposing the substrate to a reductant to remove the etch residue (Fig. 8).  
Regarding claims 15-19, they are dependent from claim 14.
Regarding claim 20, the closest cited prior art of record, Lansalot-Matras et al. (US20180327913, hereinafter ‘913), discloses a substrate processing method comprising:(A) oxidizing a tungsten layer on a substrate within a processing chamber with a processing volume to form a WO3 layer (Figs. 8 and 9a, paragraph 0290); (B) exposing the substrate to a etchant to remove a portion of the WO3 layer (Fig. 8 and paragraph 0293). However, ‘913 does not require exposing the substrate to a reductant comprising H2 to remove the etch residue (Fig. 8).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713